Citation Nr: 1632622	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for type II diabetes mellitus.

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

In July 2014, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he was exposed to herbicides while serving aboard the U.S.S. Mispillion in the vicinity of Vietnam during the Vietnam War Era.  A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2015).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in order for the presumption of herbicide exposure to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam (often referred to as service "in country") or, at the very least, on the inland waterways ("brown water").  Such qualifying service does not include mere service on a deep-water naval vessel in the waters offshore ("blue water").  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. Ct. 1002 (2009); VAOPGCPREC 27-97.

The term "inland waterways" is not defined, however VA's Adjudication Procedure Manual indicates that inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VA Adjudication Manual, M21-1, Part IV.ii.1.H.2.a (April 29, 2016).

In November 2009, the AOJ contacted the National Personnel Records Center (NPRC) and requested information concerning any service in the Republic of Vietnam by the Veteran.  The NPRC responded that it was unable to determine whether or not the Veteran served in Vietnam.  He served aboard the U.S.S. Mispillion which was in the official waters of the Republic of Vietnam during the following periods: September 11, 1967 through September 24, 1967; October 8, 1967 through October 20, 1967; October 24, 1967 through November 5, 1967; June 6, 1968 through June 16, 1968; June 21, 1968 through July 20, 1968; July 27, 1968 through July 31, 1968; August 7, 1968 through August 23, 1968; August 26, 1968 through September 3, 1968; September 15, 1968 through September 20, 1968; October 19, 1968 through October 31, 1968; and November 5, 1968 through November 17, 1968.  However, the NPRC concluded that there was no conclusive proof of in-country service.  

In light of this information and the dates provided by the NPRC, the Board finds that a remand is necessary to attempt to obtain any available deck logs from the U.S.S. Mispillion dated during the periods set forth above to determine whether this ship operated on the inland waterways of Vietnam while the Veteran was stationed aboard the ship.

Moreover, the Veteran reported during the September 2013 hearing that he received treatment for diabetes at the VA Medical Center in Biloxi, Mississippi.  The only records from this facility in the file that pertain to treatment for diabetes are dated in December 2009.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992). 

In addition, the Veteran reported during the September 2013 hearing that he continued to receive relevant treatment from Dr. Johnson at Hattiesburg Clinic.  Although some records from this treatment provider have already been obtained and associated with the file, the records are only dated to July 2009.  Hence, a remand is also necessary to attempt to obtain updated treatment records from Dr. Johnson/Hattiesburg Clinic.

The Board notes that in the July 2014 remand, it instructed that the AOJ obtain a medical opinion as to whether the Veteran's diabetes is related to any potential herbicide exposures, to include via contact with persons and equipment that had recently been in Vietnam.  In August 2014, a VA physician found that such a relationship was less likely as not because the VA examiner could not determine the amount of exposure to Agent Orange and whether the diabetes was related to such exposure "because there is no known scientific or medical knowledge available to determine this."  As this opinion is insufficient to decide the claim, the Board finds that another remand is required.  Cf. Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for diabetes, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for diabetes from Dr. Johnson/Hattiesburg Clinic dated from July 2009 through the present (see page 4 of the September 2013 Board hearing transcript) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ should attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the Gulf Coast Veterans Health Care System dated from December 2009 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Undertake all necessary actions, to include contacting the National Archives, the Department of the Navy, the U.S. Army and Joint Services Records Research Center (JSRRC), and/or any other appropriate source, to obtain any ship logs and other information detailing the movements and operations of the U.S.S. Mispillion during the following periods: September 11, 1967 through September 24, 1967; October 8, 1967 through October 20, 1967; October 24, 1967 through November 5, 1967; June 6, 1968 through June 16, 1968; June 21, 1968 through July 20, 1968; July 27, 1968 through July 31, 1968; August 7, 1968 through August 23, 1968; August 26, 1968 through September 3, 1968; September 15, 1968 through September 20, 1968; October 19, 1968 through October 31, 1968; and November 5, 1968 through November 17, 1968.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

4.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




